









Exhibit 10.24
AMENDMENT NO. 3
This AMENDMENT NO. 3 (this “Amendment No. 3”) dated as of December 7, 2018, by
and among WAYFAIR LLC, a limited liability company organized under the laws of
the State of Delaware (the “Borrower”); WAYFAIR INC., a corporation organized
under the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, Silicon Valley Bank, in its capacity as L/C Issuer and
the lenders party hereto, is entered into in connection with the Credit
Agreement, dated as of February 22, 2017 (as amended by that certain Amendment
No. 1 dated as of September 11, 2017, that certain Amendment No. 2 dated as of
April 12, 2018 and as further amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among the Borrower, the Parent, the lenders party thereto, the
Swing Line Lender, the L/C Issuer and the Administrative Agent.
The Borrower, the Parent, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer have agreed to certain amendments to the Credit
Agreement.
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1    Definitions. Except as otherwise defined in this Amendment No. 3,
terms defined in the Credit Agreement are used herein as defined therein.
Section 2    Amendments to Credit Agreement. The following amendments to the
Credit Agreement shall take effect on the date hereof:
(a)    References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.
(b)    Amendment to Section 2.7.1(a) of the Credit Agreement is hereby amended
to read in its entirety as follows:


“(a) By delivering to the relevant L/C Issuer, and, if the L/C Issuer is not
Citibank, the Administrative Agent, a duly completed and executed Issuance
Request, together with a duly completed application and agreement for such
Letter of Credit as such L/C Issuer may specify, on or before 11:00 a.m. (New
York City time) on a Business Day not less than seven (7) Business Days prior to
the Maturity Date, the Borrower may, from time to time irrevocably request, on
not less than three (3) Business Days’ notice (or such shorter period as may be
agreed to by the L/C Issuer), that such L/C Issuer issue a Letter of Credit in
such form




-1-

--------------------------------------------------------------------------------




as may be requested by the Borrower and approved by such L/C Issuer, such Letter
of Credit to be used solely for the purposes described in Section 4.11. Each
Letter of Credit shall by its terms be stated to expire on a date (its “Stated
Expiry Date”) no later than the earlier of (i) one year from the date of
issuance and (ii) five (5) Business Days prior to the Maturity Date; provided
that (x) a Letter of Credit may, if requested by the Borrower, provide on terms
acceptable to the Administrative Agent and each applicable L/C Issuer, for
automatic renewal for successive periods of one year or less (but not beyond
five (5) Business Days prior to the Maturity Date unless the Borrower agrees,
pursuant to arrangements reasonably satisfactory to the relevant L/C Issuer
entered into on or prior to the Maturity Date, to cash collateralize or backstop
such Letter of Credit as of the Maturity Date), unless the Administrative Agent
or such L/C Issuer shall have delivered to the beneficiary of such Letter of
Credit a notice of non-renewal at least seven (7) Business Days prior to the
Stated Expiry Date of such Letter of Credit and (y) to the extent acceptable to
the Administrative Agent, any L/C Issuer, if requested by the Borrower, may
agree to issue a Letter of Credit on terms acceptable to the Administrative
Agent and each applicable L/C Issuer with a Stated Expiry Date beyond the date
set forth in clause (i) in its sole discretion (but not beyond the date that is
five (5) Business Days prior to the Maturity Date unless the Borrower agrees,
pursuant to arrangements reasonably satisfactory to the relevant L/C Issuer
entered into on or prior to the Maturity Date, to cash collateralize or backstop
such Letter of Credit as of the Maturity Date). The relevant L/C Issuer will
make available to the beneficiary thereof the original of each Letter of Credit
which it issues hereunder. Unless notified in writing by the Administrative
Agent or the Required Lenders before it issues a Letter of Credit that a Default
or Event of Default exists or that the conditions precedent for issuing the same
have not been established, the relevant L/C Issuer may issue the requested
Letter of Credit in accordance with such L/C Issuer’s customary practices. In
the event and to the extent that the provisions of any Letter of Credit
application and agreement of the Borrower conflicts with this Agreement, the
provisions of this Agreement shall govern.”


Section 3    Conditions of Effectiveness. This Amendment No. 3 shall become
effective as of the date upon which the Administrative Agent shall have received
counterparts of this Amendment No. 3 executed by the Parent, the Borrower and
the Lenders (the “Amendment Effective Date”).
Section 4    Reserved.
Section 5    Loan Documents. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 3 is a Loan
Document under the Credit Agreement and shall be construed in accordance with
the Credit Agreement.
Section 6    Miscellaneous. This Amendment No. 3 may be executed in any number
of counterparts (and by different parties hereto in different counterparts),
each of which shall constitute




-2-

--------------------------------------------------------------------------------




an original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 3 by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment No. 3. This Amendment No. 3 and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment No. 3 and the transactions contemplated
hereby and under any Loan Document shall each be governed by, and each be
construed in accordance with, the laws of the State of New York. This Amendment
No. 3 and each other Loan Document constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
Section 7    Jurisdiction; Etc. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
related party of the foregoing in any way relating to this Amendment No. 3 or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Amendment No. 3
or in any other Loan Document shall affect any right that the Administrative
Agent or any other Lender Party may otherwise have to bring any action or
proceeding relating to this Amendment No. 3 or any other Loan Document against
each Loan Party or its properties in the courts of any jurisdiction. Each Loan
Party irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
No. 3 or any other Loan Document in any court referred to in this Section 7.
Each Loan Party hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
[Signature Page Follows]




-3-

--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
WAYFAIR LLC
By: /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer
PARENT:
WAYFAIR INC.
By: /s/ Michael Fleisher
Name: Michael Fleisher
Title: Chief Financial Officer




[Signature Page – Amendment No. 3]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Lender


By: /s/ Ronald W. Homa
Name: Ronald W. Homa
Title: Senior Vice President, As Authorized







[Signature Page – Amendment No. 3]



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


By: /s/ Ronald W. Homa
Name: Ronald W. Homa
Title: Senior Vice President, As Authorized




[Signature Page – Amendment No. 3]

--------------------------------------------------------------------------------






SILICON VALLEY BANK,
as Lender and L/C Issuer


By: /s/ Sandra M. Serie
Name: Sandra M. Serie
Title: Vice President







[Signature Page – Amendment No. 3]